DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 25 March 2021 is acknowledged and has been entered. Claims 1-12 have been examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Bourque (US 2016/0331913).
Bourque beneficially discloses an apparatus for producing herbal vapor from plant material (e.g., cannabis). The apparatus disclosed comprises a container in which plant material is placed and vaporized to produce bioactives, such as cannabinoid like THC. The container with the plant material maybe vacuum sealed to minimize 

collection holder while the composition rotates. A person of ordinary skill in the art would have understood to modify the system to isolate the chambers and to hold material in one while dispersing into another based upon the beneficial teachings of Bourque. A person of ordinary skill in the art would have understood to modify the heat source and use an IR heating element and to arrange the heat source to surround a portion of the holder. The holder would inherently contain a material at least substantially transparent to at least one wavelength emitted by the heat source, since the material extraction is the same as that disclosed in the originally filed specification. The skilled artisan would have understood to modify the system with expectation of success. Therefore, the skilled artisan would have been motivated modify the apparatus based upon the beneficial teachings of Bourque.
 The adjustment of these and/or other particular conventional working conditions (e.g., altering extraction conditions such as temperature, pressure, humidity etc. and choosing an appropriate design to produce the desired conditions) is deemed merely a matter of judicious selection, design choice, and routine optimization which is well within the purview of the skilled artisan.

From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-24 of copending Application No. 16/199051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a phytochemical extraction system with a vacuum chamber that holds a phytochemical and the same order of steps. The description in the claim is a little different, but the system appears to be a variation of the same system.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's amendments/arguments filed with response to the 35 USC 103 rejection have been fully considered but they are not persuasive.
Applicant asserts that : The cited prior art, Borque is not a phytochemical extraction system, but rather is simply a vaporizer. 

While Borque mentions using a vacuum, its uses a vacuum to move vapor into a collection region as set forth in paragraph [0111]:

[0111] As further shown in FIG. 10, the vaporizer 100 may include a pump 132 for causing air to flow through the internal volume of the chamber, and for further moving vapor produced from the herbal composition into collection region (e.g., canister, balloon, bag, piston, etc.). It can be appreciated that any suitable pump may be employed. In some embodiments, the pump may be a positive pressure or displacement pump (e.g., variable air compressor, rotary pump, reciprocating pump, linear-type pump, diaphragm pump, hydraulic pump, screw pump, piston pump, peristaltic pump, etc.), or the pump may be a vacuum (negative pressure) pump.

This is further established in claim 28 of Borque:


Borque fails to disclose or suggest a phytochemical system that simultaneously creates a vacuum and increases the temperature to volatize the plant material or the phytochemical composition.
This is unpersuasive. Applicant assertion that because Borque discloses a vaporizer this is not a phytochemical extraction system, however, the two are not mutually exclusive. That is, vaporizers can be considered extracting volatile phytochemicals. 
As for the lack of explicit teaching in Borque of “simultaneously creates a vacuum and increases the temperature”, it should be emphasized that this does not actually appear in the claims as drafted. The Applicant has chosen to direct the claims to a system and when coupled with the language “wherein when plant material or the phytochemical composition is placed in the vacuum chamber …,” amounts to claims directed to a device rather than a method containing clear steps. That is, there is no requirement that the plant material be placed in a vacuum chamber, just that when it is certain conditions can be produced.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/           Examiner, Art Unit 1655